IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00322-CR

JOSHUA DOMINGO LOREDO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-2310-C2


                                       ORDER


      In Trial Court Case No. 2014-2310-C2, appellant Joshua Domingo Loredo pled not

guilty to two counts of aggravated sexual assault (Count I and Count II) and guilty to

assault family violence by occlusion (Count III). A jury found Loredo guilty of all counts

and then assessed Loredo’s punishment at 45, 45, and 10 years in prison, respectively, to

be served concurrently. Three judgments were signed, one for each count.
        Loredo filed one notice of appeal, showing his desire to appeal from “the

Judgment and Sentence” rendered against him in Trial Court Case No. 2014-2310-C2. The

appeal therefore bears one case number, Court of Appeals No. 10-15-00322-CR.

        Loredo’s appointed appellate counsel filed a brief challenging only the judgment

and sentence for Count I. A brief bringing any alleged error or an Anders-type motion to

withdraw and a supporting brief as to Counts II and III must be filed in this proceeding

within 30 days from the date of this order. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). If counsel files a motion to withdraw, counsel should also

file a motion to sever as to each of those counts. See Kirven v. State, No. 10-14-00122-CR

(Tex. App.—Waco, Oct. 22, 2015, order).



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 21, 2016




Loredo v. State                                                                        Page 2